Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 20 February 1781
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            Dr Sir
                            Hd Qrs New Windsor Feby 20h 81
                        
                        I have duly received your letters of the 29th of January and  1st of February containing an account of the
                            enemy’s motions ’till that period, and of your dispositions to counteract them. The effect you mention of deranging the
                            measures of the state for succouring General Greene was to be expected—it is however an evil of the most serious nature
                            and I am persuaded if the enemy continue in the state, as their force is not large, you will do every thing in your power
                            to make the defence as little as possible interfere with an object of so much the more importance as the danger is so much
                            the greater—From the picture General Greene gives of his situation everything is to be apprehended if he is not powerfully
                            supported from Virginia.
                        The storm mentioned to you in my last has given our allies a temporary superiority, which they have employed
                            by detaching a sixty four and some frigates to Chesapeak Bay. These I hope will have arrived before this reaches you. The
                            remainder of the fleet is ready to support this detachment. Convinced that a naval operation alone will probably be
                            ineffectual and that Militia would be unequal to the reduction of Arnold in his works, I have detached a corps of twelve
                            hundred men from this army chiefly consisting of the light infantry, of course commanded by the Marquis Dela fayette,
                            which will I hope arrived at the Head of Elk about the Sixth of March to embark there and proceed down the bay to Hampton
                            Road, or the point of operation. This corps will carry with it some heavy artillery but if you can procure any in addition
                            it will be of great importance. I am to desire you will make such arrangements with respect to the Militia and will take
                            such a position as you judge will be most conducive to the success of the enterprise. The Marquis Dela Fayette will open a
                            correspondence with you for this purpose.
                        When the French squadron appears you will immediately open a correspondence with the officer commanding,
                            acquainting him with my intention, and your preparation, and you will have ready pilots well acquainted with the
                            navigation of the several rivers, to put on board, that he may want no assistance of this sort in our power to give. I
                            have requested the Governor to aid you in procuring the pilots, and in every other matter in which his aid may be of use
                            to you.
                        If the fleet should have arrived before this gets to hand, secrecy will be out of the question; but if it
                            should not have made its appearance, you will conceal your expectations and only seem to be preparing for defence.
                        The ships will bring you some arms and stores which had arrived at Providence for the State of Virginia.
                        Arnold on the appearance of the fleet may endeavour to retreat by Land through North Carolina: if you take
                            any measures to obviate this, the precaution will be advisable. Should we be able to capture the detachment with its
                            chief, it will be an event as pleasing as it will be useful.
                        All I can recommend with respect to Col. Armand corps at present is that you will station it at some proper
                            place to repose and attend to its discipline and equipment. The Quarter Master General is to provide horses. The Colonel
                            himself is gone to France to procure cloaths arms and accoutrements. Congress have made no other provision for recruiting
                            the corps than in a resolution of the 2d of January last directing that a sufficient number of volunteers might be drawn
                            from the line to complete the corps, when the state of the regiments would admit of it—not to exceed five from each
                            regiment. I am with very great esteem and regard D. Sir Yr Obed. servt.

                    